DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 01 October 2021 and the amendments filed 08 September 2021 for the application filed 12 October 2017. Claims 1, 4, 5, 7, 41-44, 47, and 49-61 are pending:
Claims 2, 3, 6, 8-40, 45, 46, and 48 are canceled;
Claims 1 and 42-44 are amended; and
new Claims 57-61 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/407,124, filed 12 October 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The listing of references in the specification (p0022 and p0023) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 

Response to Arguments
	Applicant’s amendments and arguments filed 08 September 2021 have been considered.
	Amendments to Claim 1 have overcome the Claim Objections of Claim 1; this objection has been withdrawn.
	Please note the added Claim Objection of Claim 57.
	Please note the added 35 USC 112(a) rejections of Claims 1, 4, 5, 7, 41-44, 47, and 49-61 as failing to comply with the written description requirement.
	Please note the added 35 USC 112(b) rejection of Claim 47 for indefiniteness.
	Amendments to Claim 44 have overcome the 35 USC 102 rejection of Claim 44 as being anticipated by EDMISTON; this rejection has been withdrawn. However, upon further consideration, new grounds of rejection have been made under 35 USC 103 as being obvious over EDMISTON in view of GREEN. 
	Regarding the 35 USC 103 rejections of Claims 1, 4, 5, 7, 41-43, 46, 47, and 49-56, Applicant’s arguments have been considered but are not persuasive. Applicant states that the Examiner had suggested amending the claims to recite nitrogen content to provide superior sorbents to those of EDMISTON; Applicant argues that as amended, these including nitrogen contents (which were calculated from the application as filed) overcomes the prior art rejections.
	The Examiner respectfully disagrees.
The Examiner agrees that if the nitrogen contents were properly included in the claims, a nexus would have been shown between the affidavit purporting showings of significance (02 June 2021 by GRAY) and the claimed invention. However, these nitrogen contents were (1) confusingly calculated and could not be followed; and (2) no nitrogen content or related measure is presented in the original disclosure (and therefore amounts to a lack of written description support). Amendments to the claims have included a nitrogen content per gram of sorbent limitation. While it is acknowledged that such a value can be calculated given the chemical composition of the sorbent, Applicant has not provided a composition either in the Specification or the claim that would enable one of ordinary skill in the art to calculate the nitrogen content per gram of sorbent. In the Specification, Applicant cites in p00040 a number of different possible polyamines, aminosilanes, and epoxysilanes at a number of different possible ratios, processed under a number of different conditions to yield the claimed sorbents. Paragraphs 00038 and 00039 seem to provide pre-reaction compositions but do not actually indicate the final composition of the produced sorbents. As such, given the 
Applicant further argues that Claims 49-52 and 59 reciting an adsorbed rare earth element are allowable and disagrees with the Examiner’s interpretation of intended use. Applicant further indicates that the claims “positively recite a structure where a rare earth element is adsorbed onto a sorbent.”
The Examiner respectfully disagrees.
The claimed invention is simply directed toward an “immobilized amine sorbent”. The claims in question introduce a “rare earth element adsorbed onto the sorbent”. Patentability is only assessed for the sorbent itself, not whatever element or composition that is adsorbed or stuck onto it. Put coarsely, a patent for sticky tape is assessed based on the sticky tape structure itself (i.e., the backing layer and adhesive), not whatever is stuck to the sticky tape.
Applicant further argues that Claims 53-58 recite allowable product-by-process claims and that these claims are inherently structurally different than EDMISTON’s sol-gel sorbents. Applicant cites the affidavit and evidence presented 02 June 2021 by inventor GRAY.
The Examiner respectfully disagrees.
Applicant has not appropriately shown a nexus between the showings of significance from the affidavit with the claimed invention. The Examiner suggests Applicant amend the broad language of the inventive claims to effectively differentiate from EDMISTON’s sol-gel taught method of producing sorbents perhaps by including additional language pertaining to the chemical structure of the produced sorbents, any higher nitrogen/amine content, or any structural limitation (supported by the disclosure) that speaks toward the effectiveness of the sorbent for adsorbing REEs. Of note, Applicant should take care that such amendments have proper written description support in the disclosure.
	All other arguments have been indirectly addressed.
 
Claim Objections
Claim 57 is objected to because of the following informalities:
 “within a silica particle, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, 4, 5, 7, 41-44, 47, and 49-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amendments to the claims have included a nitrogen content per gram of sorbent limitation. While it is acknowledged that such a value can be calculated given the chemical composition of the sorbent, Applicant has not provided a composition either in the Specification or the claim that would enable one of ordinary skill in the art to calculate the nitrogen content per gram of sorbent. In the Specification, Applicant cites in p00040 a number of different possible polyamines, aminosilanes, and epoxysilanes at a number of different possible ratios, processed under a number of different conditions to yield the claimed sorbents. Paragraphs 00038 and 00039 seem to provide pre-reaction compositions but do not actually indicate the final composition of the produced sorbents. As such, given the high number of variables to consider and the lack of description of the final produced immobilized amine sorbent, the Specification fails to reasonably convey to one of ordinary skill in the art a nitrogen content per gram of sorbent. 
Similarly, for Claim 1, it is unclear how Applicant is able to calculate a range of nitrogen content per gram of sorbent for an immobilized amine sorbent comprising multiple components, namely, a polyamine (polyethyleneimine with a molecular weight of 800), an epoxysilane, and a silica. No relative ratios of the components are disclosed and no specific epoxysilane and silica are identified thereby precluding the ability for one of ordinary skill in the art to even contemplate calculating a nitrogen content per gram of sorbent. Claims 4, 5, 7, 41, 49, and 53 are also rejected due to their dependence on Claim 1.
For Claim 42, it is unclear how Applicant is able to calculate a range of nitrogen content per gram of sorbent for an immobilized amine sorbent comprising multiple components, namely, a polyamine (polyethyleneimine with a molecular weight of 800), an epoxysilane (2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane), and a silica. No relative ratios of the components are disclosed and no specific silica is identified thereby precluding the ability for one of 
For Claim 43, it is unclear how Applicant is able to calculate a range of nitrogen content per gram of sorbent for an immobilized amine sorbent comprising multiple components, namely, a polyamine (polyethyleneimine with a molecular weight of 800), an epoxysilane (2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane), and a silica. No relative ratios of the components are disclosed and no specific silica is identified thereby precluding the ability for one of ordinary skill in the art to even contemplate calculating a nitrogen content per gram of sorbent. Claims 51 and 55 are also rejected due to their dependence on Claim 43.
For Claim 44, it is unclear how Applicant is able to calculate a range of nitrogen content per gram of sorbent for an immobilized amine sorbent comprising multiple components, namely, a polyamine, a covalent crosslinker (a polyepoxide), and a silica. No relative ratios of the components are disclosed and no specific polyamine, polyepoxide, or silica are identified thereby precluding the ability for one of ordinary skill in the art to even contemplate calculating a nitrogen content per gram of sorbent. Claims 52, 56, and 60 are also rejected due to their dependence on Claim 44.
For Claim 57, it is unclear how Applicant is able to calculate a range of nitrogen content per gram of sorbent for an immobilized amine sorbent comprising multiple components, namely, a polyamine, a covalent crosslinker (acrylamide, N,N’-methylene bisacrylamide, or mixture thereof), and a silica. No relative ratios of the components are disclosed and no specific polyamine or silica are identified thereby precluding the ability for one of ordinary skill in the art to even contemplate calculating a nitrogen content per gram of sorbent. Claims 58, 59, and 61 are also rejected due to their dependence on Claim 57.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 47, there is insufficient antecedent basis for “[t]he immobilized amine sorbent of claim 46”. Claim 46 has been canceled. The Examiner will assume Applicant intended dependency on Claim 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 7, 41-44, 47, 49-56, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDMISTON et al. (US PGPub 2013/0029843 A1) in view of GOEPPERT et al. (US PGPub 2016/0199810 A1) and further in view of SANDHU et al. (Ind. Eng. Chem. Res., 55, 2016, 2210-2220) or, in the alternative, of GHOUL et al. (Water Research, 37, 2003, 729-734) with evidentiary support from SIGMA ALDRICH (PEI 800, Product Specification).
Regarding Claim 1, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (i.e., a sorbent; p0005) prepared by the hydrolytic condensation reaction of first and second alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (i.e., a polyamine; p0022) and 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., epoxysilane; p0023, 0043). The condensation reaction involves a cross-linking reaction with crosslinkers (p0074) to yield a nanoporous silica particle (i.e., a covalently immobilized polyamine combined with epoxysilane within a silica particle; p0037, p0039). EDMISTON further suggests that one of ordinary skill in the art has the capabilities to include polyethyleneimine (PEI) to improve sorbate/solute detection but does not explicitly disclose how PEI is incorporated (p0077).
	EDMISTON is deficient in explicitly disclosing the immobilized polyamine is polyethylenimine having a molecular weight of 800.
	GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent made obvious by modified EDMISTON. It is acknowledged that while SANDHU discloses the use of silica adsorbents for CO2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed 
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.
	Regarding the limitation “wherein the immobilized amine sorbent comprises between 2.6 and 5.8 mmol of nitrogen per gram of sorbent”, while the prior art is seemingly deficient in explicitly disclosing a nitrogen content of the sorbents, the prior art nevertheless discloses the same chemical composition of the claimed immobilized amine sorbent, which would be expected to have the same claimed nitrogen content range of between 2.6 and 5.8 mmol nitrogen per gram of sorbent. Products of identical chemical composition cannot have mutually exclusive properties, i.e., a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
Regarding Claim 4, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses the precursor is 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., wherein the epoxysilane is ECTMS; p0023, 0043).
Regarding Claim 5, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses the sorbents are in the form of nanoparticles (i.e., wherein the covalently immobilized polyamine combined with epoxysilane is a particle; p0018, 0037, 0039).
Regarding Claim 7, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses that one of the alkoxysilane precurors includes aminopropyl-trimethoxysilane (i.e., an aminosilane is APTMS; p0023, 0043).
Regarding Claim 41, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses at least one alkoxysilane precursor, including ECTMS and precursors with a plurality In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production.
Regarding Claims 42 and 43, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (i.e., a sorbent; p0005) prepared by the hydrolytic condensation reaction of first and second alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (i.e., a polyamine; p0022) and 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., an epoxysilane comprising… ECTMS; p0023, 0043). The condensation reaction involves a cross-linking reaction with crosslinkers (p0074) to yield a nanoporous silica particle (i.e., a polyamine covalently immobilized within a silica particle; p0037, p0039).
EDMISTON is deficient in explicitly disclosing a covalently immobilized polyamine having a molecular weight of 800.
GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent 2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed invention is directed toward an immobilized amine sorbent; patentability for such product inventions are assessed based on structure, not intended use.
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.
	Regarding the limitation “wherein the immobilized amine sorbent comprises between 2.6 and 5.8 mmol of nitrogen per gram of sorbent”, while the prior art is seemingly deficient in explicitly disclosing a nitrogen content of the sorbents, the prior art nevertheless discloses the same chemical composition of the claimed immobilized amine sorbent, which would be expected to have the same claimed nitrogen content range of between 2.6 and 5.8 mmol nitrogen per gram of sorbent. Products of identical chemical composition cannot have mutually exclusive properties, i.e., a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
Regarding Claim 44, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (p0005) prepared by the hydrolytic condensation reaction of alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (p0022). The condensation reaction involves a cross-linking reaction with exemplary crosslinkers, e.g., a benzene compound (p0074), to yield a nanoporous silica particle (pp037, p0039).

GOEPPERT further discloses the use of an epoxide in the reaction with the amine to form the sorbent (p0049). Advantageously, crosslinking with epoxides further improves the stability of the amine sorbent (p0031). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a polyepoxide covalent crosslinker as taught by GOEPPERT in the sorbent taught by EDMISTON.
Regarding the limitation “wherein the sorbent comprises between 3.3 and 10.6 mmol of nitrogen per gram of sorbent”, while the prior art is seemingly deficient in explicitly disclosing a nitrogen content of the sorbents, the prior art nevertheless discloses the same chemical composition of the claimed immobilized amine sorbent, which would be expected to have the same claimed nitrogen content range of between 3.3 and 10.6 mmol nitrogen per gram of sorbent. Products of identical chemical composition cannot have mutually exclusive properties, i.e., a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
	Regarding Claim 47, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 46. GOEPPERT further discloses the use of an epoxide in the reaction with the amine to form the sorbent; such epoxides include N,N-diglycidyl-4-glycidyloxyaniline and 4,4’-methylenebis(N,N-diglycidylaniline) (p0049). Advantageously, crosslinking with epoxides further improves the stability of the amine sorbent (p0031). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a polyepoxide covalent crosslinker, including N,N-diglycidyl-4-glycidyloxyaniline and 4,4’-methylenebis(N,N-diglycidylaniline), as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Regarding Claims 49-52, modified EDMISTON makes obvious the immobilized amine sorbent of Claims 1, 42, 43, and 44, respectively. The instantly claimed limitations of “further comprising a rare earth element adsorbed onto the sorbent” are directed toward both an intended use of the claimed sorbent product and materials and articles worked upon, namely “rare earth element” by the claimed sorbent product. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is used, i.e., to absorb a rare earth element. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself.
	Regarding Claims 53-56, modified EDMISTON makes obvious the immobilized amine sorbent of Claims 1, 42, 43, and 44, respectively, the instantly claimed limitations of “wherein the sorbent is generated by grafting the epoxysilane/ECTMS/crosslinker to the silica” are directed towards product-by-process claims. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). In view of this holding, as it applies to the instant limitation, the manner by which “the sorbent is generated” is considered to be product-by-process language: e.g., because it describes how said sorbent is produced. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself not the method by which the product is made. Thorpe supra. Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is prepared, i.e., by grafting, unless such a preparation method significantly alters or changes the structure or properties of the claimed sorbent. Because epoxysilane/ECTMS or the crosslinker has already been claimed to be covalently immobilized to the silica, the instantly claimed grafting process by which epoxysilane/ECTMS or the crosslinker is immobilized does not alter or change the type of bond between epoxysilane and the silica. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself not the means by which the sorbent is put together.
Regarding Claim 60, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 44. EDMISTON further suggests that one of ordinary skill in the art has the capabilities to include polyethyleneimine (PEI) to improve sorbate/solute detection but does not explicitly disclose how PEI is incorporated into the sorbent (p0077).

GOEPPERT further discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent made obvious by modified EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent made obvious by modified EDMISTON. It is acknowledged that while SANDHU discloses the use of silica adsorbents for CO2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed invention is directed toward an immobilized amine sorbent; patentability for such product inventions are assessed based on structure, not intended use.
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.

Claims 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDMISTON et al. (US PGPub 2013/0029843 A1) in view of GREEN et al. (US PGPub 2002/0161107 A1).
Regarding Claim 57, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (i.e., a sorbent; p0005) prepared by the hydrolytic condensation reaction of first and second alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (i.e., a polyamine; p0022). The condensation reaction involves a cross-linking reaction with crosslinkers (p0074) to yield a nanoporous silica particle (i.e., wherein the combined polyamine and crosslinker are covalently immobilized within a silica particle; p0037, p0039). 
	EDMISTON is deficient in explicitly disclosing the covalent crosslinker is acrylamide, N,N’-methylene bisacrylamide, or a mixture thereof.
	However, acrylamide and N,N’-methylene bisacrylamide (BIS) are commonly used crosslinking agents, widely known to one of ordinary skill in the art to advantageously increase the strength of a gel (e.g., GREEN, p0130). Absent showings of unexpected results or criticality to either acrylamide or BIS, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to utilize acrylamide or BIS as a crosslinking agent as taught by GREEN in the amine sorbent of EDMISTON. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results.
Regarding the limitation “wherein the immobilized amine sorbent comprises between 6.2 and 11.2 mmol of nitrogen per gram of sorbent”, while the prior art is seemingly deficient in explicitly disclosing a nitrogen content of the sorbents, the prior art nevertheless discloses the same chemical composition of the claimed immobilized amine sorbent, which would be expected to have the same claimed nitrogen content range of between 6.2 and 11.2 mmol nitrogen per gram of sorbent. Products of identical chemical composition cannot have mutually exclusive properties, i.e., a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
Regarding Claim 58, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 57. The instantly claimed limitation of “wherein the sorbent is generated by grafting the crosslinker to the silica” is directed towards a product-by-process claim. Previously it has been held that product-by-process limitations are not In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). In view of this holding, as it applies to the instant limitation, the manner by which “the sorbent is generated” is considered to be product-by-process language: e.g., because it describes how said sorbent is produced. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself not the method by which the product is made. Thorpe supra. Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is prepared, i.e., by grafting, unless such a preparation method significantly alters or changes the structure or properties of the claimed sorbent. Because the nanoporous silica particles has already been claimed to be formed from covalently immobilizing a crosslinker to the silica, the instantly claimed grafting process by which the crosslinker is grafted does not alter or change the type of bond between the crosslinker and the silica. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself not the means by which the sorbent is put together.
Regarding Claim 59, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 57. The instantly claimed limitation of “further comprising a rare earth element adsorbed onto the sorbent” is directed toward both an intended use of the claimed sorbent product and materials and articles worked upon, namely “rare earth element” by the claimed sorbent product. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is used, i.e., to absorb a rare earth element. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDMISTON et al. (US PGPub 2013/0029843 A1) in view of GREEN et al. (US PGPub 2002/0161107 A1), as applied to Claim 57 above, and further in view of GOEPPERT et al. (US PGPub 2016/0199810 A1) and SANDHU et al. (Ind. Eng. Chem. Res., 55, 2016, 2210-2220) or, in the alternative, of GHOUL et al. (Water Research, 37, 2003, 729-734) with evidentiary support from SIGMA ALDRICH (PEI 800, Product Specification).
	Regarding Claim 61, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 57. EDMISTON further suggests that one of ordinary skill in the art has the capabilities to include polyethyleneimine (PEI) to improve sorbate/solute detection but does not explicitly disclose how PEI is incorporated (p0077).
	Modified EDMISTON is deficient in explicitly disclosing the immobilized polyamine is polyethylenimine having a molecular weight of 800.
GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent made obvious by modified EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent made obvious by modified EDMISTON. It is acknowledged that while SANDHU discloses the use of silica adsorbents for CO2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed 
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777